Name: 2000/60/EC: Commission Decision of 21 December 1999 approving the plan for the monitoring and control of salmonella in fowl presented by Austria (notified under document number C(1999) 4691) (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe;  health;  agricultural policy
 Date Published: 2000-01-27

 Avis juridique important|32000D00602000/60/EC: Commission Decision of 21 December 1999 approving the plan for the monitoring and control of salmonella in fowl presented by Austria (notified under document number C(1999) 4691) (Only the German text is authentic) Official Journal L 022 , 27/01/2000 P. 0061 - 0061COMMISSION DECISIONof 21 December 1999approving the plan for the monitoring and control of salmonella in fowl presented by Austria(notified under document number C(1999) 4691)(Only the German text is authentic)(2000/60/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/117/EEC of 17 December 1992 concerning measures for protection against specified zoonoses and specified zoonotic agents in animals and products of animal origin in order to prevent outbreaks of food-borne infections and intoxications(1) as last amended by Directive 1999/72/EC(2), and in particular Article 8(3) thereof,Whereas:(1) in accordance with Article 8(2) of Directive 92/117/EEC, Austria forwarded by letters dated 17 May 1999 and 29 October 1999 a plan for the monitoring and control of samonella in fowl in Austria;(2) the abovementioned plan satisfies the Community requirements on the subject, in particular those set out in Article 8(2) of Directive 92/117/EEC, and must therefore be approved;(3) the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The plan for the monitoring and control of salmonella presented by Austria is hereby approved.Article 2Autria shall bring into force by 31 March 2000 the laws, regulations and administrative provisions necessary to implement the plan referred to in Article 1.Article 3This Decision is addressed to the Republic of Austria.Done at Brussels, 21 December 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 62, 15.3.1993, p. 38.(2) OJ L 210, 10.8.1999, p. 12.